           CASE 0:19-cv-01997-SRN-DTS Doc. 44 Filed 02/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



    Peter A. Kaminski,                                Case No. 0:19-cv-1997 (SRN/DTS)

                 Plaintiff,

    v.                                                              ORDER

    UNUM Life Insurance Company
    of America,

                 Defendant.



Katherine L. MacKinnon and Nicolet Lyon, Law Office of Katherine L. MacKinnon, 2356
University Ave. W., #230, St. Paul, MN 55114, for Plaintiff.

Christopher J. Haugen and Terrance J. Wagener, Messerli & Kramer, P.A., 100 S. 5th St.,
1400 5th St. Towers, Minneapolis, MN 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

         On January 8, 2021, the Court granted the Motion for Summary Judgment filed by

Plaintiff Peter A. Kaminski in this ERISA suit for long-term disability (“LTD”) benefits. (Jan.

8, 2021 Order [Doc. No. 38]1.) The Court awarded Mr. Kaminski damages in the amount of

his unpaid LTD benefits from April 23, 2017 through April 23, 2019, with interest, and

directed him to submit an affidavit calculating his damages and interest, to which Unum could

respond. (Id. at 75–76.) Similarly, the Court found that Mr. Kaminski was entitled to



1
       The unsealed version of the January 8, 2021 Order is found at Document Number
40, and contains the same pagination as the sealed version found at Document Number 38.
         CASE 0:19-cv-01997-SRN-DTS Doc. 44 Filed 02/08/21 Page 2 of 3




reasonable attorneys’ fees and costs, and directed him to submit an affidavit documenting

those fees and costs, to which Unum could respond. (Id. at 76.)

       On February 5, 2021, counsel for Mr. Kaminski, Katherine L. MacKinnon, filed an

affidavit (the “MacKinnon Affidavit”) [Doc. No. 42], setting forth Plaintiff’s calculations of

unpaid LTD benefits for the period of April 23, 2017 through April 23, 2019. (MacKinnon

Aff. ⁋ 5.) Ms. MacKinnon calculates benefits for that time period in the amount of $2,968.48

per month, for a total of $71,267.52. (Id.) In addition, she calculates interest on that sum at

the rate of .10 percent (per the requirements of 18 U.S.C. § 1961), running through February

5, 2021 (the date of the MacKinnon Affidavit), in the amount of $129.71. (Id. ⁋ 6.) Plaintiff’s

counsel submitted these calculations to counsel for Defendant Unum Life Insurance

Company of America (“Unum”), who agreed, on Unum’s behalf, that the calculations were

accurate. (Id. ⁋ 7.) The Court has likewise reviewed these calculations, and finding them to

be accurate, adopts the damages and interest calculations.

       Ms. MacKinnon also submitted her documentation of attorney’s fees and request for

fees in the amount of $57,000 to Unum’s counsel for review. (Id. ⁋ 8.) Unum does not contest

the reasonableness of the amount. (Id.) Counsel for both parties therefore agreed on behalf

of their clients that Plaintiff’s reasonable attorney’s fees in this matter, through the date of the

February 5, 2021 MacKinnon Affidavit, are $57,000. (Id.) Similarly, the parties agreed that

Plaintiff’s costs through February 5, 2021 are $435.82. (Id. ⁋ 9.) The Court finds that the

uncontested request for attorney’s fees and costs set forth in the MacKinnon Affidavit is

reasonable, and for the reasons stated in the January 8, 2021 Order, the Court awards

attorney’s fees and costs in the requested amounts.

                                                 2
       CASE 0:19-cv-01997-SRN-DTS Doc. 44 Filed 02/08/21 Page 3 of 3




                                           ORDER

      Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

      1. Pursuant to Plaintiff’s uncontested affidavit calculating reasonable
         attorney’s fees and costs [Doc. No. 42], the Court awards Plaintiff $57,000
         in attorneys’ fees and $435.82 in costs.

      2. The Court adopts Plaintiff’s uncontested finding that Mr. Kaminski’s
         unpaid benefits and interest total $71,397.23 (consisting of $71,267.52 in
         unpaid benefits + $129.71 in interest).

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 8, 2021                         s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            3
